DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23rd, 2022. Claims 12-21 will be examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 12 recites “a calibrated bioelectrical impedance” in lines 1-2. Claim 12 later recites “a calibrated bioelectric impedance” in line 9. It is unclear whether the “calibrated bioelectric impedance” in line 9 is referring to the previously mentioned “calibrated bioelectrical impedance” in lines 1-2, or an entirely new element.
Claim 13 recites “wherein estimating the calibrated bioelectric impedance measurement comprises…” in lines 1-2. Claim 14 also recites “wherein the estimating the calibrated bioelectric impedance measurement…” in lines 1-2.  It is unclear as to how the “estimating” steps fit into the method, as these two recitations are the first and only times that “estimating” is mentioned in the claims.
Claim 13 recites “a current” in line 6. It is unclear whether this “current” refers to the previously referenced “first current” or “second current” in Claim 12, or an entirely new element.
Claim 19 recites the limitation "the apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “a current” in line 1. It is unclear whether this “current” refers to the previously referenced “first current” or “second current” in Claim 12, or an entirely new element.
Claim 21 recites “the stimulation electrodes” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 12 recites:
applying, in a normal mode, a first current between a source electrode and a sink electrode and storing voltages from a first sense electrode and a second sense electrode; 3Application No. 16/714,594Docket No.: TER/0013US Reply to Restriction Requirement of April 29, 2022 
applying, in a shorted mode, a second current simultaneously to both the source electrode and the sink electrode and storing voltages from the first sense electrode and the second sense electrode; 
and outputting a calibrated bioelectric impedance measurement, wherein the bioelectric impedance measurement is based at least in part on the voltages of the sense electrodes in both the normal mode and the shorted mode.
Dependent Claim 14 recites:
wherein the estimating the calibrated bioelectric impedance measurement (Z2) comprises subtracting from a differential voltage of the first and second sensing electrodes in the normal mode (βN), a differential voltage of the first and second sense electrodes in the shorted mode (βB) multiplied by the ratio of voltages at the input of one of the sense electrodes in the normal mode and the shorted mode (үN/үB) and dividing by the current across the current sense resistor in the normal mode (αN/Z6), wherein: 

    PNG
    media_image1.png
    61
    403
    media_image1.png
    Greyscale

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of applying, storing, and outputting recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “estimating the calibrated bioelectric impedance measurement” in independent Claim 14 is a mathematical relationship that is calculated by subtraction between voltages, multiplication of voltage ratios, and division of a current, as shown in the equation above. Referring to paragraphs [0055-0088] of the specification, multiple different equations can be used in order to provide a calibrated impedance. 
The claimed steps of applying, storing, and outputting can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for an impedance measurement that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 12-21 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for applying, storing, and outputting merely invoke a computer as a tool.
The data-gathering step and the data-output step (outputting) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for applying, storing, and outputting.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to measure impedance. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for applying, storing, and outputting. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: processor, medium, storage, and electrode.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraph [0090]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. applying, storing, and outputting) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and 
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(II) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Naima (U.S. Publication No. 2016/0183813) in view of Jung et al (U.S. Publication No. 2017/0100052) and Aliverti et al (U.S. Publication No. 2020/0163578).
Regarding Claim 12, Naima discloses a method of determining a calibrated bioelectrical impedance (the measured impedance can be sampled for at various frequencies. By varying the frequency of the AC current 420, the relationship between impedance and frequency can be measured; [0052]), the method comprising: 
applying, in a normal mode, a first current between a source electrode ([0055]) and a sink (sink 614; [0060]) electrode (A voltage source 410 generates a voltage (Vo) that passes through electrode 416 into tissue 415, through electrode 414 across resistor 413 and back to the voltage source. The voltage drop across resistor 413 (R) is measured (e.g. by instrumentation amplifier 411) to produce voltage 412 (V). The impedance of the combination of electrodes 416 and 414, and tissue 415 can be determined the relationship (V(Vo-V))/R; [0050],) and storing voltages (Information obtained by any system/device of system 100 can be stored in a local memory and/or remote data storage system; [0042]) from a first sense electrode and a second sense electrode (The bioimpedance spectrometer system includes two sense electrodes that measure the differential voltage on the tissue; [0007]); 3Application No. 16/714,594Docket No.: TER/0013US Reply to Restriction Requirement of April 29, 2022 
outputting a calibrated bioelectric impedance measurement, wherein the bioelectric impedance measurement is based at least in part on the voltages of the sense electrodes in the normal mode (a processing module that calculates an impedance magnitude or a complex impedance value calculated from the impedance magnitude and a phase shift between the differential voltage and the AC current and determines a relative amount of intracellular and extracellular fluid from the impedance magnitude or complex impedance value; Claim 1).
Naima fails to disclose applying, in a shorted mode, a second current simultaneously to both the source electrode and the sink electrode and storing voltages from the first sense electrode and the second sense electrode; and wherein the bioelectric impedance measurement is based at least in part on the voltages of the sense electrodes in both the normal mode and the shorted mode.
In a similar technical field, Jung discloses a method of determining a calibrated bioelectrical impedance (method of measuring a bio signal; Abstract), the method comprising: 
applying, in a normal mode (“first mode”; [0142], [0146]), a first current between electrodes (electrodes 110a-110d) and storing voltages (registers 144a and 144b store a voltage value or an impedance value; [0112]) from a first sense electrode and a second sense electrode (electrodes 110a-110d); 3Application No. 16/714,594Docket No.: TER/0013US Reply to Restriction Requirement of April 29, 2022 
applying, in a shorted mode (“second mode”; Referring to FIG. 3, in the second mode, the first electrode 110a and the second electrode 110b may be short-circuited. Also, under the second mode, the third electrode 110c and the fourth electrode 110d may be short circuited; [0089]), a second current to both the electrodes (electrodes 110a-110d) and storing voltages (registers 144a and 144b store a voltage value or an impedance value; [0112]) from the first sense electrode and the second sense electrode (electrodes 110a-110d); and
outputting a calibrated bioelectric impedance measurement, wherein the bioelectric impedance measurement is based at least in part on the voltages of the sense electrodes in the normal mode and the shorted mode (obtaining bio impedance of the examinee based on the first and second impedance values; Claim 1; [0168]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the mode teachings of Jung into those of Naima in order to obtain the bio impedance value with high accuracy regardless of the contact impedance value.
Although Jung discloses a shorted mode wherein the pairs of electrodes are short-circuited and/or treated as a single electrode, which would imply that the current is applied to them both at the same time, Jung fails to explicitly use the word “simultaneously” when describing applying the second current simultaneously to both the source electrode and the sink electrode.
In a similar technical field, Aliverti discloses a system for measuring electrical impedance in human tissues (Abstract), wherein a second current is applied simultaneously to both the source electrode and the sink electrode (This protocol uses a single-source EIT (Electrical Impedance Tomography) system with N electrodes in a 2D circular plane and is based upon a protocol that simultaneously activates two electrodes for current stimulation and two electrodes for voltage acquisition; [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the electrical impedance tomography teachings of Aliverti into those of Naima in order to simultaneously activate two electrodes for current stimulation and two electrodes for voltage acquisition.

Regarding Claim 15, Jung discloses automatically switching between the normal mode and the shorted mode (switch impedance measuring unit to first mode 1120; switch impedance measuring unit to second mode 1140; Figure 27).  

Regarding Claim 18, Naima discloses wherein the calibrated bioelectric impedance measurement is an average of the first and second bioelectric impedance measurements (several measurements can be made and averaged to reduce the output noise in the system; [0063]).  

Regarding Claim 19, Naima discloses wherein the apparatus is configured as a wrist-worn device (system 100 can be worn on different parts of the body (e.g. wrist, other areas of the arms, ankles, head mounted, chest, etc.); [0029]).  

Regarding Claim 20, Naima discloses measuring a current through a current sense resistor (current sense resistor 431; [0052]).  

Regarding Claim 21, Naima discloses wherein the stimulation electrodes and the sense electrodes all comprise dry electrodes (A strap can be composed of an array of conductive dry rubber electrodes; [0065]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Naima, Jung, and Aliverti as applied to claim 12 above, and further in view of Shambroom et al (U.S. Publication No. 2005/0203437).
Regarding Claim 16, Naima discloses storing voltages from the first sense electrode and the second sense electrode (Information obtained by any system/device of system 100 can be stored in a local memory and/or remote data storage system; [0042]), but fails to disclose applying, in a reverse mode, a third current between the sink electrode and the source electrode so that current between the sink electrode and the source electrode is reversed in  relation to the normal mode.
Shambroom discloses applying, in a reverse mode, a third current between the sink electrode and the source electrode so that current between the sink electrode and the source electrode is reversed in  relation to the normal mode (a second current source for injecting a second current into a second of the at least two electrodes, said second current be equal to said first current and having a polarity opposite said first current; Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the reverse mode teachings of Shambroom into those of Naima in order to provide an equal and opposite current source to inject the current into the electrode leads such that the current flows out of the upper current source, through the patient, and back into the lower current source (Shambroom [0014]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791